 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS MANUEL GARCES,                               No. 2:17-cv-319 JAM AC P
12                      Plaintiff,
13           v.                                         ORDER
14    J. PICKETT, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for default judgment. ECF No. 159. Plaintiff’s request for entry of

19   default has been denied because defendants are not in default, ECF No. 160, and the motion for

20   default judgment is therefore DENIED.

21          IT IS SO ORDERED.

22   DATED: July 2, 2021

23

24

25

26

27

28
                                                       1
